EXHIBIT 10.14

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the 18th day of
August 2005, by and among PIMLICO RACING ASSOCIATION, INC., a Maryland
corporation, LAUREL RACING ASSOCIATION LIMITED PARTNERSHIP, a Maryland limited
partnership, and THE MARYLAND JOCKEY CLUB OF BALTIMORE CITY, INC., a Maryland
corporation (each, individually a “Seller”, and collectively, “Sellers”),
MARYLAND-VIRGINIA RACING CIRCUIT, INC., a Virginia corporation (the “Company”),
and COLONIAL DOWNS, L.P., a Virginia limited partnership (“Colonial Downs” or
“Purchaser”).

 

RECITALS

 

A.                                   The Company is organized under the laws of
the Commonwealth of Virginia and is engaged in the business of managing the
Colonial Downs horse Racetrack and related off-track betting facilities (the
“OTB Facilities” and, collectively, the “Business”).

 

B.                                     Sellers are the record and beneficial
owners of all of the issued and outstanding shares of capital stock of the
Company (the “Shares”).

 

C.                                     Sellers desire to sell, and Purchaser
desires to purchase, all of the Shares, upon the terms and conditions set forth
herein.

 

D.                                    The Company and Purchaser are party to an
Amended and Restated Management and Consulting Agreement, dated as of
January 15, 1999, as amended by four addenda thereto (as so amended, the
“Management and Consulting Agreement”).  Capitalized terms not otherwise defined
herein are used as defined in the Management and Consulting Agreement.  All
amounts cited in this Agreement are cited and payable in US dollars.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the foregoing Recitals, which are
incorporated herein, the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

ARTICLE I — STOCK PURCHASE

 

1.1                               Purchase of Shares.  For the consideration set
forth in Section 1.2, Sellers hereby agree to sell, transfer, assign and convey
the Shares to Purchaser, and Purchaser hereby agrees to purchase the Shares from
Sellers.  At Closing (as defined in Section 2.1), Sellers shall deliver to
Purchaser certificates evidencing the Shares, duly endorsed in blank.  At the
time of such deliveries, all of the Shares shall be free and clear of all liens,
claims, encumbrances, pledges, security interests, charges, options and
restrictions of any kind or nature.

 

1.2                               Purchase Price.  Subject to the terms and
conditions of this Agreement, the purchase price payable for the Shares to be
sold pursuant to Section 1.1 (the “Purchase Price”)

 

--------------------------------------------------------------------------------


 

shall be Ten Million and 00/100 Dollars ($10,000,000.00), which shall be paid to
Sellers as follows:  Seven Million and 00/100 Dollars ($7,000,000.00) by wire
transfer of immediately available funds to an account designated by Sellers at
Closing, and the remainder of the Purchase Price shall be paid pursuant to a
demand promissory note (the “Note”) executed and delivered by Purchaser at
Closing.  The Note shall be substantially in the form attached hereto as
Exhibit A, mature one (1) year from the Closing Date (as defined in
Section 2.1), and bear interest at the “Prime Rate” as published in The Wall
Street Journal (Eastern Edition), from time to time, plus 1%.  The Note shall be
guaranteed by Jacobs Entertainment, Inc. pursuant to a guaranty substantially in
form of Exhibit B (the “Guaranty”).

 

1.3                               Proration of Property Taxes.  The parties’
responsibilities for property, sales or use taxes incurred and owing by the
Company shall be payable by both Purchaser and Sellers on a prorated basis. 
Sellers shall pay all such taxes prorated through the Closing Date, and
Purchaser shall pay all such taxes prorated from the Closing Date until the end
of the period for which such tax is due and payable.

 

1.4                               Proration of Management Fee and Tax
Liability.  By January 31, 2006, the parties shall calculate (i) all amounts
that would be owing to Sellers under the Management and Consulting Agreement in
respect of calendar year 2005 as if that Management and Consulting Agreement had
remained in effect for the full 2005 calendar year and consistent in manner of
calculation with past practice (the “2005 Management Fee”); (ii) the amount of
all property, sales, use and income taxes payable by Seller pursuant to the
terms hereof (the “Tax Liability”).  Purchaser shall pay to Sellers, by
February 15, 2006, after deducting any amounts already paid to Sellers in
respect of the 2005 Management Fee (which amounts, for greater certainty, do not
include the Purchase Price), an amount equal to (a) the 2005 Management Fee
multiplied by the number of days during the 2005 calendar year prior to (and
inclusive of) the Closing Date and divided by 365 less (b) the Tax Liability. 
If the Tax Liability exceeds the amount calculated pursuant to clause (a) of the
preceding sentence, Sellers shall pay to Purchaser such excess by February 15,
2006.

 

1.5                               Payment of Management Fee Promissory Note.  As
of or prior to the Closing Date, Purchaser shall pay to Sellers all amounts
outstanding under the promissory note from Purchaser to Company (the “Management
Fee Note”), in the amount of One Hundred Forty Five Thousand and 00/100 Dollars
($145,000), plus any accrued and unpaid interest as of the date such payment is
made, which note was made pursuant to Section 4.6 of the Management and
Consulting Agreement.

 

ARTICLE II — CLOSING

 

2.1.                            Time and Place.  This Agreement shall be
executed on or before 5:00 p.m. on August 17, 2005, and closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place on
September 15, 2005 at 10:00 a.m. in Richmond, Virginia, at the offices of
Hirschler Fleischer or at such other place and time as shall be mutually agreed
by the parties and shall be effective as of the date of this Agreement (the
“Closing Date”).

 

2

--------------------------------------------------------------------------------


 

2.2                               Deliveries by Sellers.  At (or prior to) the
Closing, Sellers shall deliver the following to Purchaser:

 

(a)                                  certificates representing the Shares as
required by Section 1.1, each accompanied by a transfer power duly endorsed in
blank by the record owner of such certificate;

 

(b)                                 copies of the Company’s Articles of
Incorporation, certified by the Clerk of the State Corporation Commission of the
Commonwealth of Virginia, and Bylaws, all as certified by the Company’s
Secretary;

 

(c)                                  a Certificate of Good Standing for the
Company from the Clerk of the State Corporation Commission of the Commonwealth
of Virginia dated within ten (10) days prior to the Closing Date;

 

(d)                                 all minute books, stock ledgers, and all
other corporate records relating thereto of the Company;

 

(e)                                  the written resignation of each officer and
director of the Company; and

 

(f)                                    such other documents as may be reasonably
requested by Purchaser.

 

2.3                               Deliveries by Purchaser.  At the Closing,
Purchaser shall deliver the following to Sellers:

 

(a)                                  Seven Million and No/100 Dollars
($7,000,000) in immediately available funds;

 

(b)                                 all payments due under the Management Fee
Note as required by Section 1.5;

 

(c)                                  the fully executed Note required by
Section 1.2;

 

(d)                                 the Guaranty required in connection with the
Note; and

 

(e)                                  such additional documents as Sellers may
reasonably request.

 

ARTICLE III — REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers, jointly and severally, represent and warrant each of the following to
Purchaser and the Company:

 

3.1                               Organization and Good Standing.  The Company
is a corporation duly organized and validly existing under the laws of the
Commonwealth of Virginia with the requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on the Business as
presently conducted.  The Company has never had any subsidiaries or any direct
or indirect equity interest in any other firm, corporation, limited liability
company, partnership or other business entity, whether or not incorporated.

 

3

--------------------------------------------------------------------------------


 

3.2                               Authority.  Sellers have the complete and
unrestricted right, power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated herein, and upon
execution of this Agreement by all parties thereto, this Agreement will
constitute a legal, valid and binding obligation of Sellers enforceable in
accordance with its terms.

 

3.3                               Assets of Business.  Schedule 3.3 sets forth a
complete listing, by item, of all furniture, fixtures, equipment, machinery, and
other tangible personal property (other than inventory and supplies) of the
Company used in the Business.  The Company will have a zero cash balance at the
time of Closing.

 

3.4                               Title to Shares.  Sellers have good, absolute
and marketable title to the Shares, free and clear of all liens, claims,
encumbrances, pledges, security interests, charges, options and restrictions of
any kind or nature.  The delivery of the Shares to Purchaser, as herein
contemplated, will vest in Purchaser good, absolute and marketable title to all
of the Shares, free and clear of all liens, claims, encumbrances, pledges,
security interests, charges, options and restrictions of any kind or nature.

 

3.5                               Capitalization.  The authorized capital stock
of the Company consists of ten thousand (10,000) shares of Class A common stock
and ten thousand (10,000) shares of Class B common stock, of which five thousand
one hundred (5,100) shares of Class A common stock are issued and outstanding
and no shares of Class B common stock are issued and outstanding.  The Shares
constitute all of the issued and outstanding shares of capital stock of the
Company, and are owned by Sellers as set forth on Schedule 3.5.  The Shares are
validly issued, fully paid and non-assessable.  There are no outstanding
warrants, preferences, rights, options, calls, subscriptions or like instruments
providing for the purchase or acquisition from any of Sellers or the Company of
any shares of capital stock of the Company or other security or equity interest
in the Company convertible into shares of capital stock of the Company.

 

3.6                               Ownership of and Title to Assets.  The Company
has good and marketable title to all of the assets it purports to own, free and
clear of any liens, security interests, pledges, conditional sales agreements,
leases, charges and encumbrances of any kind or nature.

 

3.7                               Consents and Approvals.  Except as set forth
on Schedule 3.7, there is, to Seller’s knowledge, no requirement applicable to
the Company or any Seller to make any filing with, or to obtain any permit,
authorization, consent or approval of any public body as a condition to the
lawful consummation of the transactions contemplated by this Agreement.  Except
as set forth on Schedule 3.7, there is, to Seller’s knowledge, no requirement
that any party to any Contract (defined in Section 3.14 below), or License
(defined in Section 3.9 below) to which the Company is a party or by which it or
any of its assets or the Shares are bound, consent to the execution of this
Agreement by the Company or the consummation of the transactions contemplated by
this Agreement.  Any required consents as set forth in Schedule 3.7 have been
obtained or will be obtained prior to Closing.

 

3.8                               Non-Contravention.  The execution, delivery
and performance by Sellers of this Agreement will not, and the consummation of
the transactions contemplated hereby will not, to Seller’s knowledge, constitute
or result in, whether at present or with the giving of notice or the passage of
time, a material violation, breach or default under:  (i) any agreement,
contract,

 

4

--------------------------------------------------------------------------------


 

covenant, lease, mortgage, or other instrument to which the Company or any
Seller is a party or by which it is, or the Shares are, bound; (ii) any
constitution, statute or regulation to which the Company or any Seller is, or
the Shares are, subject; (iii) any judgment, order, decree or other requirement
of law by which the Company or any Seller is, or the Shares are, bound; or
(iv) the Company’s Articles of Incorporation, Bylaws or any resolution adopted
by the Board of Directors or the shareholders.  If, to Seller’s knowledge, the
execution, delivery or performance by Sellers of this Agreement would otherwise
cause a material violation, breach or default under parts (i)-(iv) of this
Section 3.8, the required consent shall be obtained prior to Closing to permit
these actions by Sellers.  Any required consents under this Section shall be set
forth in Schedule 3.8.  Additionally, to Seller’s knowledge, neither the
execution and delivery of this Agreement nor the consummation or performance of
the transactions will (a) contravene, conflict with, or result in a violation of
any of the terms or requirements of, or give any governmental body the right to
revoke, withdraw, suspend, cancel, terminate, or modify any authorization from
such governmental body that is held by the Company or otherwise relates to the
Business, or any of the assets owned or used by the Company or (b) cause any of
the assets owned by the Company to be reassessed or revalued by any taxing
authority or governmental body.

 

3.9                               Permits and Licenses.  Set forth on
Schedule 3.9 is a list of all permits and licenses (the “Licenses”) owned by
Sellers or the Company in connection with the operation of the Business.  All of
the Licenses are in current force and effect and the Company and Sellers are not
in receipt of any notice that the Company is not in compliance with, or that
threatens the revocation of, any Licenses.  The Business has been conducted in
compliance in all material respects with the Licenses.

 

3.10                        Financial Statements.  Sellers have delivered to
Purchaser financial statements of the Company for the years ended December 31,
2004 and 2003 (the “Financial Statements”), and such Financial Statements have
been certified by the Company’s Chief Financial Officer as to their accuracy. 
Further, the Financial Statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied
throughout the periods involved, and present fairly the financial position and
results of operations and cash flows of the Company as of the dates, and for the
periods, indicated therein, and are in all material respects accurate, complete
and correct.

 

3.11                        Absence of Undisclosed Liabilities.  To Sellers’
knowledge, the Company has no liabilities or obligations (whether absolute,
accrued or contingent) of any nature except (i) as set forth in its Financial
Statements or that were incurred in the ordinary course of business since the
respective date of the Financial Statements, and (ii) the contractual
obligations set forth in Schedule 3.14.

 

3.12                        Tax Returns and Audits.  All federal and state
income taxes of the Company attributable to taxable years ending on or before
the Closing Date have been fully paid or properly accrued.  The Company has
prepared, executed and duly filed all other federal, state, local, foreign and
other tax returns required to be filed by applicable laws and regulations whose
due dates fall on or before the Closing Date and such tax returns are true,
complete and correct in all material respects.  True and complete copies of the
federal income tax returns filed by the Company for the taxable years ending
December 31, 2002, December 31, 2003 and December 31, 2004 have been delivered
to Purchaser.  The Company has paid when due or properly accrued all federal and
state income taxes, sales taxes, use taxes, personal property

 

5

--------------------------------------------------------------------------------


 

taxes, franchise taxes, gross receipts taxes and all other taxes (including all
penalties, interest and installments thereof) attributable to all taxable years
ending on or before the Closing Date, and for its year-to-date operations
through the Closing Date.  All liabilities of the Company for federal and state
income taxes, sales taxes, use taxes, personal property taxes, franchise taxes,
gross receipts taxes and all other taxes (including all penalties, interest and
installments thereof) through the Closing Date which are not yet due and payable
have been accrued as liabilities and are reflected on the Financial Statements
(to the extent applicable to the periods covered by the Financial Statements). 
The Company has not been delinquent in the payment of any tax, assessment or
governmental charge. There are no liens for taxes upon the assets of the
Company, except for statutory liens for current taxes not yet due.  The Company
has not had any tax deficiencies proposed or assessed against it.  The tax
returns of the Company have not been audited by the Internal Revenue Service. 
The Company has received no notice of any investigation or audit by any taxing
or tax collecting agency.

 

3.13                        Litigation.  There is no suit, action, claim,
dispute, investigation or other proceeding (whether legal, administrative or
arbitrative), currently pending or, to the knowledge of Sellers, threatened
against the Company, and Sellers do not know of any basis or grounds for any
such suit, action, claim, dispute, investigation or other proceeding.

 

3.14                        Contracts.  For purposes hereof, “Contract” means
any contract, agreement, deed, mortgage, lease, permit, license, commitment,
undertaking, arrangement or understanding, written or oral, or other document or
instrument to which or by which the Company is a party or otherwise subject or
bound or to which or by which any property or right of the Company is subject or
bound.  Schedule 3.14 sets forth a true and complete list of all Contracts. 
Sellers have made available to Purchaser a correct and complete copy of each
written Contract listed in Schedule 3.14.  Except as disclosed in Schedule 3.14,
with respect to each such Contract:  (i) the Contract is enforceable and in full
force and effect; (ii) subject to obtaining any necessary consents disclosed in
Schedules 3.7 or 3.8, the Contract will continue to be enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby; (iii) to the knowledge of Sellers, no party is
in breach or default, and no event has occurred which with notice or lapse of
time or both would constitute a breach or default, or permit termination,
modification, or acceleration, under the Contract; and (iv) to the knowledge of
Sellers, no party has repudiated any provision of the Contract.  With respect to
the Management and Consulting Agreement, the parties shall enter into an
agreement substantially in the form attached hereto as Exhibit C at Closing
releasing Sellers from any obligations or liabilities thereunder.

 

3.15                        Employees; Employee Benefit Plans.  The employment
of all employees of the Company is terminable at will.  The Company does not now
maintain and has not maintained in the immediately preceding three (3) years
(i) an “employee pension benefit plan” or “pension plan”, as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), (ii) an “employee welfare benefit plan” as defined in Section 3(1) of
ERISA; or (iii) any other benefit, welfare, pension, retirement, profit-sharing,
bonus, stock option or similar employee benefit plan or obligation (including
unfunded liability under any previously terminated plan).

 

3.16                        Compliance with Laws.  To Seller’s knowledge, the
Company is in material compliance with all laws, regulations, policies,
guidelines, orders, judgments or decrees of any

 

6

--------------------------------------------------------------------------------


 

federal, state, local or foreign court or governmental authority applicable to
it, including but not limited to those related to civil rights; public health
and safety; worker health and safety; and labor and nondiscrimination.  Neither
Sellers nor the Company has received any notice alleging non-compliance with any
of the aforementioned laws, regulations, policies, guidelines, orders, judgments
or decrees, or engaged in any such illegal practices.

 

3.17                        Insurance.  Schedule 3.17 sets forth a true and
complete list, showing the insurance company, insured and other parties, type
and amount of coverage and deductibles, of all insurance policies covering the
Company or its employees.  Such policies are in full force and effect, all
premiums due thereon have been paid, and the Company is not in default in any
material respect under any provision of any such policy nor has it failed to
give notice or present any material claim thereunder in a timely manner. 
Schedule 3.17 sets forth all claims made by or against the Company under any
policy of insurance since January 1, 2002.  No material claim by the Company on
or in respect of any insurance policy has been declined or refused by the
insurer.

 

3.18                        Books and Records.  The Company has made and kept
books and records and accounts which, in reasonable detail, accurately and
fairly reflect the activities of the Company in all material respects.  The
minute book of the Company is true, correct and complete in all material
respects and contains copies of the minutes and records of, and accurately and
adequately reflects in all material respects, all meetings and actions taken by
written consent of the board of directors, committees of the boards of directors
and shareholders of the Company, as the case may be.  The copies of the stock
record book and the stock certificate book of the Company are true, correct and
complete and accurately and adequately reflect all transactions in connection
with the Company’ capital stock through and including the date hereof.  Copies
of the minute book and stock books of the Company provided to Purchaser by
Sellers are the complete set of such books maintained by the Company.

 

3.19                        Full Disclosure.  All Schedules to this Agreement
are accurate and complete.  None of the representations and warranties of
Sellers in this Article III contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As used
in this Agreement, the term “knowledge” with respect to Sellers means the
knowledge of Joe De Francis, Doug Illig, John Mooney, Tom Hodgson, or Brian
Budden of any fact or matter which such person actually knows or would
reasonably be expected to be advised of or have personal knowledge of in the
course of performing his or her ordinary and customary duties, as historically
performed.

 

ARTICLE IV — REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants each of the following to Sellers:

 

4.1                               Authority. Purchaser has the complete and
unrestricted right, power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated herein, and upon
execution of this Agreement by all parties thereto, this Agreement will
constitute valid and binding obligations of Purchaser enforceable in accordance
with its respective terms.

 

7

--------------------------------------------------------------------------------


 

4.2                               Ability to Carry Out Agreement.  Purchaser is
not a party to, subject to, or bound by any agreement or any judgment, order,
writ, injunction, or decree of any court or governmental body that could prevent
or materially impair the carrying out of this Agreement or the performance by
Purchaser of any of Purchaser’s obligations hereunder, other than the consent
required by law of the Virginia Racing Commission (the “Commission”) to this
Agreement and the transactions contemplated herein or as otherwise disclosed
herein.

 

4.3                               Full Disclosure.  None of the representations
and warranties of Purchaser in this Article IV contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

ARTICLE V — ADDITIONAL COVENANTS AND AGREEMENTS

 

5.1                               Covenants of Purchaser and Sellers.

 

(a)                                  Cooperation.  Purchaser and Sellers shall
use commercially reasonable efforts to cause the sale contemplated by this
Agreement to be consummated and shall make all filings with and give all notices
to third parties which may be necessary or required in order to effect the
transaction contemplated hereby, including, but not limited to, seeking the
approval of the Commission to this Agreement and the transactions contemplated
herein.

 

(b)                                 Additional Actions.  Upon request from time
to time, Sellers shall execute and deliver all documents, make all truthful
oaths, testify in any proceedings and do all other acts that may be reasonably
necessary or desirable, in the opinion of Purchaser, to perfect the title of
Purchaser to the Shares, all without further consideration, but at the expense
of Purchaser unless arising out of default of any Seller.

 

ARTICLE VI — POST-CLOSING COVENANTS AND AGREEMENTS

 

If the Closing occurs, the parties agree to the following:

 

6.1                               Instant Racing.  For purposes of this
Agreement, “Instant Racing” means any form of simulcast broadcast of historic
races on which pari-mutuel wagers are placed, such as but not limited to, the
Instant Racing that is marketed by RaceTech, LLC.  In the event of
implementation of Instant Racing in Virginia by Purchaser, or any affiliate of
Purchaser, or any person in which Purchaser has a direct or indirect interest,
within twenty (20) years of the date hereof, Purchaser will pay to Sellers (or a
designated affiliate or assignee), on a monthly basis for a period of ten
(10) years from commencement of such entity’s Instant Racing operations in
Virginia the greater of (a) one-third (1/3) of earnings before interest, income
taxes, depreciation and amortization, (“EBITDA”) generated by Instant Racing
after recovery by Purchaser of a non-interest bearing loan in the amount of
required Instant Racing Capital Costs (as defined herein), and (b) 2% of Instant
Racing win (handle less payouts) after recovery by Purchaser of a non-interest
bearing loan in the amount of required Instant Racing Capital Costs.  Instant
Racing Capital Costs include all funds reasonably expended by Purchaser to
(x) purchase, lease or otherwise acquire the devices necessary to conduct the
Instant Racing to which this Section 6.1 applies, (y) install such devices,
including necessary cable and electrical improvements, and

 

8

--------------------------------------------------------------------------------


 

(z) make necessary alterations to the Racetrack and OTB Facilities for the
installation and operation of such devices.

 

6.2                               Northern Virginia SWF.  In the event of
introduction of new OTB Facilities (i.e., other than those operated by Colonial
Downs during the 2004 calendar year) in the Virginia counties of Loudoun,
Fairfax, Prince William, and Arlington and the Virginia cities of Manassas,
Manassas Park, Fairfax City, Falls Church and Alexandria (collectively “Northern
Virginia”), within twenty years of the date hereof, Purchaser will pay to
Sellers (or a designated affiliate or assignee), on a monthly basis for a period
of ten years from commencement of such OTB operation, the amounts set forth in
Sections 4.1.2 and 4.1.3 of the Management and Consulting Agreement.  Such
amounts shall be reduced as set forth in Section 4.1.4 of the Management and
Consulting Agreement.

 

6.3                               Agreement with XpressBet, Inc.  Purchaser
shall enter into a long-term agreement with XpressBet, Inc. based on the
Advanced Account Wagering Services Agreement, dated as of April 27, 2005,
between XpressBet, Inc. and Purchaser (the “ADW Agreement”).  Sellers
acknowledge that the Virginia Horsemen’s Benevolent and Protective
Association, Inc. (“VHBPA”) and the Virginia Harness Horse Association (“VHHA”)
must consent to the ADW Agreement, and that the Commission must approve the ADW
Agreement.

 

6.4                               Signal Sales Agreement.  Purchaser shall enter
into a long-term agreement for provision to Magna Entertainment Corp. (“MEC”) of
domestic and international signal rights (simulcast and HRTV) with respect to
Colonial Downs’ export simulcast signal and the export simulcast signal of any
other horse racetrack owned and managed by Purchaser, Jacobs Entertainment, Inc.
or any of their respective affiliates on standard MEC terms as set forth in the
Agreements between (i) Colonial Downs (host) and MEC Sport and Entertainment
(guest) at a 2% host fee, and (ii) Colonial Downs (host) and the Meadows
(guest), both of which agreements are attached on Schedule 6.4.  Sellers and
Purchaser agree to continue to exchange simulcast racing programs in accordance
with Sections 3.4.1, 3.4.2 and 3.4.3, as amended, of the Management and
Consulting Agreement, for the remainder of the 2005 calendar year.

 

6.5                               Race Days.

 

(a)                                  Coordination of Thoroughbred Meets. 
Sellers and Purchaser shall continue to discuss annually the coordination of
race dates between Laurel Race Course (“Laurel”) and Pimlico Race Course
(“Pimlico”) on the one hand and Colonial Downs on the other.  For a period of
ten (10) years after Closing, which period shall be automatically renewed in
5-year periods unless one party notifies the other by November 1 of the
preceding year, Colonial Downs shall not hold race dates at the Racetrack or at
any other horse racetracks in Virginia owned in whole or in part, directly or
indirectly, by Colonial Downs in advance of the later of June 17 and the Monday
following running of the Belmont Stakes Race (the “Cut Date”) of any calendar
year, and Sellers shall not hold race dates at Pimlico or Laurel or at any other
horse racetracks in Maryland owned in whole or in part, directly or indirectly,
by Sellers from the Cut Date to July 31 of any calendar year unless expressly
agreed in writing otherwise by the parties.  The period from the Cut Date to
July 31 shall be defined as a “Meet.”  There are ten (10) Meets during this ten
(10) year period.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Changes in Law Affecting Race Days.  If
non-pari-mutuel gaming activities are authorized by new legislation and
conducted in Maryland at Laurel or Pimlico or at any other horse racetracks in
Maryland owned in whole or in part, directly or indirectly, by Sellers and the
legislation authorizing such activities expressly requires that Sellers or any
other horse racetracks in Maryland owned in whole or in part, directly or
indirectly, by Sellers conduct live thoroughbred racing during any period from
the Cut Date to July 31 (the “Legislative Overlap Requirement”), then the
Sellers shall be relieved from their obligation pursuant to Section 6.5(a) to
the extent of such overlapping days and it shall not be a breach of this
Agreement provided that (i) Sellers shall not, directly or indirectly, and
Sellers shall cause any person or entity under common control with or affiliated
with Sellers not to, directly or indirectly, seek any such Legislative Overlap
Requirement in Maryland law, including without limitation lobbying any member of
the Maryland General Assembly for such requirement; and (ii) Sellers shall pay
to Purchaser the product of One Million and No/100 Dollars ($1,000,000.00)
multiplied by the number of Meets remaining in the initial ten (10) year period
specified in Section 6.5(a) during which Sellers will conduct live thoroughbred
racing during any period from the Cut Date to July 31 pursuant to the
Legislative Overlap Requirement, such sum to be paid One Million and No/100
Dollars ($1,000,000.00) per year on or before June 17 of the year the overlap in
race days commences and each year thereafter plus accrued but unpaid interest. 
The unpaid balance of the foregoing fee shall bear interest from the first
payment date until paid in full at the “Prime Rate” as published in The Wall
Street Journal (Eastern Edition), from time to time, plus 1%.  Payment of the
foregoing fee shall be a joint and several obligation of the Sellers.  Sellers
shall be relieved of the payment obligation in (ii) hereof, but the remainder of
this paragraph (b) shall remain in full effect, in the event that Purchaser,
directly or indirectly, has sought, or has caused any person or entity under
common control with or affiliated with Purchaser to seek any such Legislative
Overlap Requirement in Maryland law, including without limitation lobbying any
member of the Maryland General Assembly for such requirement.

 

6.6                               Personnel.  For so long as the parties
coordinate race dates in June and July as provided in Section 6.5, Sellers shall
not object to Purchaser attempting to hire at its option and full expense, the
personnel set forth on Schedule I to the Management and Consulting Agreement
during a period in which Sellers are not conducting live racing at Laurel,
Pimlico, or any other horse racetracks in Maryland owned in whole or in part,
directly or indirectly, by Sellers.  In addition, Sellers shall not unreasonably
seek to deter the personnel set forth on Schedule I to the Management and
Consulting Agreement from being employed by Purchaser during a period in which
Sellers are not conducting live racing at Laurel, Pimlico, or any other horse
racetracks in Maryland owned in whole or in part, directly or indirectly, by
Sellers.

 

6.7                               “All Along” Stakes Race.  To the extent
permissible by law, Sellers agree to allow Purchasers to continue to conduct,
and hereby forfeit any interest to, the “All Along” stakes race currently run at
Colonial Downs.

 

6.8                               Confidentiality.  During the term of the
Management and Consulting Agreement and in the course of entering into this
Agreement, the parties have shared confidential information regarding their
respective operations.  The parties agree to maintain the confidentiality of
such information for a period of ten (10) years after the Closing Date.   The
parties shall not disclose any confidential information to any person or entity
unless and until such confidential information has become public knowledge
without fault by the disclosing party

 

10

--------------------------------------------------------------------------------


 

or unless compelled to disclose the confidential information by judicial or
governmental authority.  Each party shall use the other party’s confidential
information only as needed to perform its obligations hereunder and in no event
for purposes competitive with the other party.  Each party further agrees to
treat all confidential information of the other party in the same manner as it
treats its own confidential information.

 

ARTICLE VII — CONDITIONS TO CLOSING

 

7.1                               Obligations of Sellers.  The obligations of
Sellers to consummate the transactions contemplated by this Agreement shall be
subject, to the extent not waived, to the following conditions:

 

(a)                                  The representation and warranties of
Purchaser set forth in Article IV hereof shall be true and correct as of the
Closing Date.

 

(b)                                 Purchaser shall have performed all
obligations and complied with all covenants required hereunder to be performed
or complied with by Purchaser on or before the Closing Date, including without
limitation payment of $7,000,000 in cash, the delivery of the Note and Guaranty,
and payment in full of all obligations under the Management Fee Note.  All
documents delivered by Sellers and Purchaser hereunder shall be in form and
substance reasonably satisfactory to Sellers.

 

(c)                                  All action required to be taken by
Purchaser and Sellers (including receiving any required approval of the
shareholders or directors of Purchaser and Sellers) in connection with the
transactions contemplated by this Agreement shall have been taken, all documents
incident thereto shall be reasonably satisfactory in substance and form to
Sellers, and Sellers shall have received such originals or copies of such
documents as Sellers may reasonably request.

 

7.2                               Obligations of Purchaser.  The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject, to the extent not waived, to the following conditions:

 

(a)                                  The representations and warranties of
Sellers set forth in Article III hereof shall be true and correct as of the
Closing Date.

 

(b)                                 Sellers shall have performed all obligations
and complied with all covenants required hereunder to be performed or complied
with by Sellers on or before the Closing Date.  All documents delivered by
Sellers and Purchaser hereunder shall be in form and substance reasonably
satisfactory to Purchaser.

 

(c)                                  All action required to be taken by Sellers
or the Company (including receiving any required approval of the shareholders or
directors of the Company) in connection with the transactions contemplated by
this Agreement shall have been taken, all documents incident thereto shall be
reasonably satisfactory in substance and form to Purchaser, and Purchaser shall
have received such originals or copies of such documents as Purchaser may
reasonably request.

 

11

--------------------------------------------------------------------------------


 

(d)                                 The Company shall not have operated
otherwise than in the ordinary course of business or in accordance with this
Agreement between the time of execution of this Agreement and Closing,
including, but not limited to, without first consulting with Purchaser, any
hiring or firing of executive personnel set forth in Section 2.4.5 of the
Management and Consulting Agreement.

 

(e)                                  Sellers shall have delivered to Purchaser
the written resignation of each officer and director of the Company.

 

7.3                               Joint Obligations of Sellers and Purchaser. 
The obligations of Sellers and Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the parties securing the
Commission’s approval of this Agreement and the transactions contemplated
hereby, provided however that the obligations in Section 5.1 shall be continuing
and binding in any event.

 

ARTICLE VIII — INDEMNIFICATION AND RELEASE

 

8.1                               Covered Liabilities.  For purposes of this
Agreement, “Covered Liabilities” means any and all losses, liabilities, fines,
damages, obligations, payments (including but not limited to those arising out
of any demand, assessment, settlement, judgment, or compromise relating to any
Legal Action (as defined in Section 8.4) for which the Indemnifying Party (as
defined in Section 8.4) is responsible, costs and expenses (including but not
limited to interest and penalties due and payable with respect thereto) and
reasonable attorneys’ fees and any other reasonable out-of-pocket expenses
actually incurred in investigating, preparing, defending, avoiding, or settling
any Legal Action or in investigating, preserving, or enforcing another party’s
obligations hereunder.

 

8.2                               Indemnity by Sellers.  Sellers, jointly and
severally shall, on demand, indemnify and hold harmless Purchaser, the Company,
and their present and future partners, officers, directors, employees, agents
and representatives and their respective successors and assigns (each, a
“Purchaser Indemnified Person”) from and against any and all Covered Liabilities
that are incurred by or asserted against Purchaser Indemnified Persons, or
individual one of them, and in connection with, related to, or arising directly
or indirectly from any of the following, provided that Sellers may establish as
an affirmative defense to such claim for indemnification that Purchaser had
knowledge on or before Closing, where Purchaser’s knowledge is the knowledge of
Jeff Jacobs, Ian Stewart, Jerry Monahan, Duke Dale, Iain Woolnough, or Tom
Hamilton of any fact or matter which such person actually knows or would
reasonably be expected to be advised of or have personal knowledge of in the
course of performing his or her ordinary and customary duties, as historically
performed, of the specific facts and circumstances giving rise to such breach:

 

(a)                                  any breach, default, or violation by any
Seller of a covenant, agreement, representation or warranty set forth in this
Agreement;

 

(b)                                 any misrepresentation or omission of fact by
any Seller in this Agreement;

 

(c)                                  any undisclosed or contingent liabilities
that arise subsequent to Closing to the extent relating to the operation of the
Business at or prior to Closing; or

 

12

--------------------------------------------------------------------------------


 

(d)                                 any federal and state income taxes, sales
taxes, use taxes, personal property taxes, franchise taxes, gross receipts taxes
and all other taxes (including any future assessments and all penalties,
interest and installments thereof) attributable to the Company’s taxable years
(or other taxable periods) ending on or before or including the Closing Date, or
attributable to the Company’ year-to-date operations through the Closing Date,
except for personal property taxes for which Purchaser has agreed to be
responsible pursuant to Section 1.3 hereof.

 

8.3                               Indemnity by Purchaser.  Purchaser shall
indemnify, defend and hold harmless Sellers, and their present and future
employees, agents and representatives and their respective successors and
assigns (each, a “Seller Indemnified Person”) from and against any and all
Covered Liabilities that are incurred by or asserted against the Seller
Indemnified Persons, or individual one of them, and in connection with, related
to, or arising directly or indirectly from any of the following, provided that
Purchaser may establish as an affirmative defense to such claim for
indemnification that Sellers had knowledge on or before Closing of the specific
facts and circumstances giving rise to such breach:

 

(a)                                  any breach, default or violation by
Purchaser of a covenant, agreement, representation or warranty set forth in this
Agreement;

 

(b)                                 any misrepresentation or omission of fact by
Purchaser in this Agreement; or

 

(c)                                  Purchaser’s ownership and operation of the
Business after the Closing Date except for any Covered Liabilities for which
Sellers are obligated to indemnify any Purchaser Indemnified Person pursuant to
Section 8.2.

 

8.4                               Notice and Defense of Claims.

 

(a)                                  Promptly after receipt by a party seeking
indemnification hereunder (an “Indemnified Party”) of notice of any claim or the
commencement of any action, or upon discovery of any facts which an Indemnified
Party believes may give rise to a claim for indemnification hereunder (a
“Claim”), such Indemnified Party shall, if a Claim is to be made against a party
from whom indemnification is sought hereunder (an “Indemnifying Party”) give
written notice to the Indemnifying Party of the Claim and the facts, in
reasonable detail, constituting the basis for such Claim.  Failure of an
Indemnified Party to give such written notice of any Claim shall release an
Indemnifying Party from its indemnification obligations hereunder only to the
extent that such failure actually prejudiced the Indemnifying Party’s ability to
defend the Claim.

 

(b)                                 The obligations and liabilities of an
Indemnifying Party to an Indemnified Party with respect to Claims resulting from
the assertion of liability by those not parties to this Agreement (including
governmental claims for penalties, fines and assessments) shall be subject to
the following conditions:

 

13

--------------------------------------------------------------------------------


 

(i)                                     If any action, complaint, claim,
prosecution, indictment, suit, arbitration, investigation, audit, inquiry or
proceeding is brought by a third party (a “Legal Action”) against an Indemnified
Party, the Legal Action may be defended by the Indemnifying Party with legal
counsel of its choice reasonably satisfactory to the Indemnified Party so long
as (a) the Indemnifying Party notifies the Indemnified Party in writing within
fifteen (15) business days after the Indemnified Party has given notice of the
Legal Action that the Indemnifying Party acknowledges its indemnity obligation
pursuant to the terms of this Article VIII and assumes the defense of the Legal
Action; (b) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Legal Action and fulfill its
indemnification obligations hereunder; (c) if any of Sellers is an Indemnifying
Party, the Legal Action does not seek an injunction or other equitable relief
against the Company or Purchaser; (d) settlement of, or an adverse judgment with
respect to, the Legal Action will not, in the reasonable and good faith judgment
of the Indemnified Party, establish a precedential custom or practice adverse to
the continuing business interests of the Indemnified Party; and (e) the
Indemnifying Party conducts the defense of the Legal Action with reasonable
diligence.

 

(ii)                                  So long as the Indemnifying Party is
conducting the defense of a Legal Action in accordance with Section 8.4(b)(i): 
(A) without the prior written approval of the Indemnified Party, the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to such Legal Action unless written agreement is
obtained releasing the Indemnified Party from all liability thereunder; (B) the
Indemnified Party shall have the right to be represented by advisory counsel and
accountants at its own expense; (C) the Indemnifying Party shall keep the
Indemnified Party fully informed as to the status of such Legal Action at all
stages thereof, whether or not the Indemnified Party is represented by its own
counsel; and (D) the parties shall render to each other such assistance as may
be reasonably required in order to ensure the proper and adequate defense of
such Legal Action.

 

(iii)                               In the event any of the conditions in
Section 8.4(b)(i) is or becomes unsatisfied, the Indemnified Party may upon
written notice to the Indemnifying Party assume the defense of the Legal Action,
and the Indemnifying Party will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Legal Action (including
reasonable attorneys’ fees and expenses) incurred from the date the Indemnified
Party assumed defense of the Legal Action, and (b) the Indemnifying Party will
remain responsible for any Covered Liabilities the Indemnified Party may
suffer.  In the event the Indemnified Party assumes defense of the Legal Action,
such Indemnified Party shall conduct the defense in good faith and with all
reasonable diligence.

 

(c)                                  Interest.  Upon a final determination that
an indemnification obligation is due and the failure of the Indemnifying Party
to pay such obligation within forty-five (45) days of written demand for payment
from the Indemnified Party, interest shall accrue on the unpaid amount of the
indemnification obligation from the date of the final determination until the
indemnification obligation is paid in full at the “Prime Rate” as published in
The Wall Street Journal (Eastern Edition), as of the date the final
determination is made.  Interest shall be calculated based on the actual number
of days elapsed from the date that there is a final determination that such
indemnification obligation becomes due and owing until paid in full and based on
a 365-day year.

 

14

--------------------------------------------------------------------------------


 

8.5                               Survival.  The obligations of indemnification
set forth in Sections 8.2 and 8.3 hereof shall survive the Closing Date for a
period of eighteen (18) months; provided, however, the representations and
warranties in Sections 3.2, 3.4, 3.6 and 4.1 and related indemnification
obligations shall survive indefinitely and the representations and warranties in
Section 3.12 and the obligations of indemnification for any breach thereof and
the obligations of indemnification under Section 8.2(d) shall survive until
expiration of the last of the limitation periods contained in the Internal
Revenue Code or other applicable tax law during which a claim, assessment or
reassessment can be made against the Company.  Notwithstanding the provisions of
the preceding sentence, if written notice of a claim or demand giving rise to an
indemnification obligation is provided to the Indemnifying Party within ninety
(90) days after the Indemnified Party receives notice of any Legal Action, and
such notice is within the scope of indemnification provided for in Sections 8.2
or 8.3, as the case may be, the obligation of indemnification with respect to
such claim or demand shall survive until such claim or demand is finally
resolved, regardless of the expiration of any survival period.

 

8.6                               Offset.  In addition to any other remedies
available to Purchaser hereunder or otherwise, to the extent that any of
Purchaser Indemnified Persons are entitled to be indemnified by Sellers pursuant
to Section 8.2 above for any Covered Liabilities, or if any Purchaser
Indemnified Person has a monetary Claim against Seller, Purchaser Indemnified
Person shall have the right, at its option, after proper determination that such
amount is in fact to be indemnified pursuant to this Agreement, to offset such
Covered Liability or monetary Claim against the Note.  In addition to any other
remedies available to Sellers hereunder or otherwise, to the extent that
Purchaser has not rendered proper payment to Sellers in respect of 2005
Management Fees in accordance with Section 1.4 above, Sellers shall have the
right, at their option, to offset this amount from any amounts owing by Seller
to Purchaser or to increase the amount of the Note by the amount of Purchaser’s
deficiency in payment.

 

8.7.                            (a)                                  Limitations
of Sellers.  Except for claims based on fraud or knowing misrepresentation, the
Company’s and Selling Stockholders’ liability pursuant to Section 8.2 will be
subject to the following limitations:

 

(i)                                     Sellers will not be liable for any
Covered Liabilities unless and until the aggregate amount of any such Covered
Liabilities exceeds $100,000 (the “Threshold Amount”), in which event Sellers
will be liable for all such Covered Liabilities.

 

(ii)                                  Sellers will not be liable for any Covered
Liabilities to the extent that the aggregate amount of all Covered Liabilities
exceeds 20% of the Purchase Price (the “Cap Amount”).

 

(b)                                  Limitations of Purchaser.  Except for
claims based on fraud or knowing misrepresentation, Purchaser’s liability
pursuant to Section 8.3 will be subject to the following limitations:

 

(i)                                     Purchaser will not be liable for any
Covered Liabilities unless and until the aggregate amount of any such Covered
Liabilities exceeds the Threshold Amount, in which event Purchaser will be
liable for all such Covered Liabilities.

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Purchaser will not be liable for any
Covered Liabilities to the extent that the aggregate amount of all Covered
Liabilities exceeds the Cap Amount.

 

ARTICLE IX — GENERAL PROVISIONS

 

9.1                               Termination.  This Agreement and the
transactions contemplated by this Agreement may be terminated (i) by action of
either Purchaser or Sellers if a material breach of any provision of this
Agreement has been committed by the other party and such breach has not been
waived, (ii) by action of Sellers in the event of a failure of a condition set
forth in Section 7.1, (iii) by action of Purchaser in the event of a failure of
a condition set forth in Section 7.2, (iv) by mutual consent of Purchaser and
Sellers in the event of the failure of the condition set forth in Section 7.3,
and (v) by either Purchaser or Sellers if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before October 31,
2005, or such later date as the parties may mutually agree.

 

9.2                               Commissions and Broker Fees.  Sellers and
Purchaser hereby represent and warrant that they have not dealt with any agent,
broker or finder with respect to the Agreement or the transactions contemplated
hereby, and agree to indemnify and hold the other harmless from any agent’s,
broker’s or finder’s fee claimed against that party with respect to the sale of
stock and the transactions contemplated herein.

 

9.3                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
personal delivery, receipt of a facsimile confirmation if sent via facsimile, or
if mailed, three days after mailing, first-class, postage prepaid, addressed to
the party for whom they are intended at the following addresses or facsimile
numbers:

 

If to Sellers:

The Maryland Jockey Club

 

Route 198 and Racetrack Road

 

P.O. Box 130

 

Laurel, MD 20725

 

Facsimile: 410-792-4877

 

Telephone: 301-725-0400

 

 

with copies to:

Attention: General Counsel

 

Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

CANADA L4G 7K1

 

Facsimile: 905-726-7295

 

 

 

H. Lane Kneedler, Esq.

 

Reed Smith LLP

 

Riverfront Plaza - West Tower

 

901 East Byrd Street, Suite 1700

 

Richmond VA 23219-4068

 

Facsimile: 804-344-3410

 

16

--------------------------------------------------------------------------------


 

If to Purchaser:

Mr. Jeffrey P. Jacobs

 

Colonial Downs, L.P.

 

10515 Colonial Downs Parkway

 

New Kent, VA 23124

 

Facsimile: 804-966-1567

 

 

 

Mr. Ian M. Stewart, President

 

Colonial Downs, L.P.

 

10515 Colonial Downs Parkway

 

New Kent, VA 23124

 

Facsimile: 804-966-1567

 

 

with a copy to:

James L. Weinberg, Esq.

 

Hirschler Fleischer, A Professional Corporation

 

P.O. Box 500

 

Richmond, VA 23218-0500

 

Facsimile: (804) 644-0957

 

Such names and addresses may be changed by written notice to the other parties
as provided hereunder.

 

9.4                               Entire Agreement.  This Agreement, including
all Recitals and Schedules, which are hereby incorporated as a part hereof,
contains the entire understanding of the parties with respect to the subject
matter contained herein.  This Agreement supersedes all prior oral and written
agreements and representations among the parties hereto.  There are no
restrictions, promises, warranties, covenants, or understandings among the
parties hereto other than those expressly set forth herein.  The section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

9.5                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon Sellers, Purchaser, and their
respective successors and assigns.  Neither party may assign its rights and
obligations hereunder without the prior written consent of the other.

 

9.6                               Remedies and Waivers.  Because an award of
money damages would be inadequate for any breach of portions of this Agreement
by a party, the parties agree that, in the event of any breach or threatened
breach of this Agreement, each party will be entitled, without the requirement
of posting a bond or other security, to equitable relief, including injunctive
relief and specific performance.  Such remedies will not be the exclusive
remedies for any breach of this Agreement but will be in addition to all other
remedies available at law or equity.  All rights and remedies available at law,
in equity or under the terms of this Agreement or any other agreement or
instrument executed in connection herewith shall be cumulative, and no waiver
thereof shall be (a) implied from the prior acts or omissions, or based solely
upon the oral representations, of a party hereto; or (b) effective or binding
unless, and then only to the extent that, such waiver is set forth in this
Agreement, or a party hereto signs an express written waiver of rights or
remedies and causes such written waiver to be delivered to the party for whose
benefit it was made.

 

17

--------------------------------------------------------------------------------


 

9.7                               Applicable Law; Venue.  This Agreement shall
be construed and enforced in accordance with the laws of the Commonwealth of
Virginia, exclusive of its rules regarding choice of law. In all court
proceedings brought in connection with this Agreement, the parties hereto
irrevocably consent to non-exclusive personal jurisdiction by, and venue in, the
Circuit Court of the City of Richmond, Virginia and the United States District
Court for the Eastern District of Virginia, Richmond Division.

 

9.8                               Modification.  This Agreement shall not be
modified unless, and then only to the extent that, a written modification is
executed by all of the parties hereto or their respective successors or assigns.

 

9.9                               Severability.  All provisions in this
Agreement are severable and each valid and enforceable provision shall remain in
full force and effect, notwithstanding any determination binding upon the
parties hereto that certain provisions of this Agreement are invalid or
unenforceable.

 

9.10                        Counterparts/Facsimile.  This Agreement may be
executed in one or more counterparts, all of which shall constitute one original
and a facsimile delivery by a party of an executed copy of this Agreement shall
be binding on the party upon such delivery.

 

9.11                        Further Assurances.  After the Closing, each party
to the Agreement shall, at the request of another party, furnish, execute, and
deliver such documents, instruments, certificates, notices of other further
assurances as the requesting party shall reasonably request as necessary or
desirable to effect complete consummation of this Agreement and the transactions
contemplated hereby.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have fully executed this Agreement as of
the date first above written.

 

SELLERS:

PURCHASER:

 

 

 

 

PIMLICO RACING ASSOCIATION, INC.

COLONIAL DOWNS, L.P.

 

 

 

 

 

 

By:

Stansley Racing Corp., its

By:

/s/ Joseph A. DeFrancis

 

 

general partner

 

Joseph A. De Francis, President

 

 

 

 

 

 

 

 

By:

/s/ Ian M. Stewart

 

By:

 

 

 

Ian M. Stewart, President

 

Name:

 

 

 

 

 

 

 

 

 

 

LAUREL RACING ASSOCIATION
LIMITED PARTNERSHIP

COMPANY:

 

 

MARYLAND-VIRGINIA RACING

By:

The Maryland Jockey Club of

CIRCUIT, INC.

 

Baltimore City, Inc., its

 

 

 

general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Name

 

 

Name:

 

 

 

 

 

THE MARYLAND JOCKEY CLUB OF

 

 

BALTIMORE CITY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

19

--------------------------------------------------------------------------------


 

LIST OF REQUIRED SCHEDULES

 

Exhibit A

 

Promissory Note

Exhibit B

 

Guaranty

Exhibit C

 

Release

Schedule 3.3

 

Assets of the Business

Schedule 3.5

 

Share Ownership

Schedule 3.7

 

Consents and Approvals

Schedule 3.8

 

Non-Contravention Consents

Schedule 3.9

 

Permits and Licenses

Schedule 3.14

 

Contracts

Schedule 3.17

 

Insurance

Schedule 6.4

 

Signal Sales Agreements

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PROMISSORY NOTE

 

$3,000,000.00

New Kent County, Virginia

 

September    , 2005

 

FOR VALUE RECEIVED, COLONIAL DOWNS, L.P., a Virginia limited partnership
(“Maker”), promises to pay to the order of PIMLICO RACING ASSOCIATION, INC. and
LAUREL RACING ASSOCIATION LIMITED PARTNERSHIP (collectively, “Noteholders”), at
Route 198 and Racetrack Road, P. O. Box 130, Laurel, Maryland 20725, or at such
other place as Noteholders may designate to Maker in writing from time to time,
the principal sum of THREE MILLION AND NO/100 DOLLARS ($3,000,000.00) with
interest thereon as herein provided in lawful money of the United States of
America, as follows:

 

1.                                       Interest Rate.  Interest shall accrue
from the date hereof on the unpaid principal balance outstanding hereunder at an
annual rate equal to the “Prime Rate” as published in The Wall Street Journal
(Eastern Edition) from time to time, plus one percent (1%) compounded annually
and accruing daily.

 

2.                                       Payments.  The Maker shall make a
single payment in the amount of Three Million and No/100 Dollars
($3,000,000.00), together with all accrued interest thereon, on the first
anniversary of the date first written above.

 

3.                                       Offset.  Payment of this Note by Maker
is subject to Maker’s and Noteholders’ respective specific offset rights and
rights to withhold payments or increase amounts owing under this Note pursuant
to Section 8.6 of that certain Stock Purchase Agreement among Noteholders and
Maker of even date herewith (the “Stock Purchase Agreement”).  The offset
provisions of Section 8.6 of the Stock Purchase Agreement are incorporated
herein.

 

4.                                      
Prepayment.                              Maker shall have the right and
privilege to prepay any outstanding balance of the Note, both unpaid principal
and accrued interest, either in whole or in part, without premium or penalty at
any time.

 

5.                                       Waiver.  Maker, and any other person or
entity who is or may become liable hereon or who has assumed, served as a surety
or guaranteed the payment hereof hereby waives, to the extent permitted by law,
each of the following: (a) the benefit of, and right to assert, any statute of
limitations defenses affecting Maker’s rights, duties or obligations under this
Note; (b) presentation, demand, protest, notices of dishonor and protest and the
benefits of homestead exemptions; and (c) all defenses and pleas with respect to
any extensions of the time for payment under this Note.  Noteholders shall not
by any act or omission be deemed to waive any of their rights or remedies
hereunder at law or in equity, or as provided by statute, unless such waiver be
in writing, signed by Noteholders, and then only to the extent specifically set
forth therein.  A waiver of one event shall not be construed as a continuing
waiver or as a bar to, or waiver of, such right or remedy upon a subsequent
event.

 

--------------------------------------------------------------------------------


 

6.                                       Events of Default.  The outstanding
indebtedness evidenced by this Note shall, at the option of Noteholders upon
written notice to the Maker, become immediately due and payable in full upon the
occurrence of any of the following events which shall be deemed an event of
default (“Event of Default”) under this Note:  (a) Maker’s failure to pay any
amount when due under this Note, which payment default is not cured in full
within five (5) days of delivery of written notice of such payment default to
Maker; (b) the filing of a petition under any provision of the Bankruptcy Code
by or against Maker that is not dismissed within sixty (60) days thereafter;
(c) any judicial assignment by Maker for the benefit of creditors; (d) the
appointment of a receiver or trustee on behalf of Maker; or (e) default by Maker
under the Stock Purchase Agreement.

 

7                                          Remedies.  Notwithstanding any other
provision of this Note, upon the occurrence of an Event of Default, interest
shall accrue on the unpaid principal amount due under this Note at a rate
equivalent to the greater of (a) the “Prime Rate” as published in The Wall
Street Journal (Eastern Edition) on the date of occurrence of the Event of
Default, or (b) seven percent (7%) per annum, from the date of occurrence of the
Event of Default until such Default is cured or this Note is paid in full. 
Maker agrees to pay any collection expenses, court costs, and reasonable
attorneys’ fees and costs that may be sustained by Noteholders in the collection
or enforcement of this Note or any part hereof after the occurrence of an Event
of Default.  The remedies provided for in this Note shall be cumulative and
concurrent and may be pursued singularly, successively, or together against
Maker at the sole discretion of Noteholders.

 

8.                                       Governing Law; Severability; Expenses. 
This Note shall be governed and controlled as to its validity, enforcement,
interpretation, construction, and in all other respects, by the laws of the
Commonwealth of Virginia, without regard to any conflict of law provisions to
the contrary.  Each provision of this Note is severable and each valid and
enforceable provision of this Note shall remain in full force and effect,
regardless of any judicial or administrative determination that renders certain
provisions of this Note invalid or unenforceable.  In the event a legal action
is brought for collection of the indebtedness hereunder, the prevailing party
shall be entitled to recover its costs and expenses, including reasonable
attorneys’ fees, in connection with such action.

 

All directions, notices, and other communications by or from Noteholders of this
Note to or upon Maker shall be in writing and shall be deemed to have been duly
made and delivered when personally delivered or when sent by certified mail,
postage prepaid, addressed to Maker at the address set forth in the Stock
Purchase Agreement, or to such other address of which Maker has notified
Noteholders in writing.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first above written.

 

 

COLONIAL DOWNS, L.P.

 

 

 

By:

Stansley Racing Corp., its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Jeffrey P. Jacobs, Chairman

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is given this         day of September 2005 by JACOBS
ENTERTAINMENT, INC., a Delaware corporation (“Guarantor”) to PIMLICO RACING
ASSOCIATION, INC., a Maryland corporation, and LAUREL RACING ASSOCIATION LIMITED
PARTNERSHIP, a Maryland limited partnership (each, individually a “Noteholder”,
and collectively, “Noteholders”), and their successors and assigns.

 

WITNESSETH

 

WHEREAS, pursuant to a Stock Purchase Agreement, dated as of August     , 2005
(the “Stock Purchase Agreement”), Colonial Downs, L.P., a Virginia limited
partnership (“Maker”), is acquiring from Noteholders as of the date hereof all
of the issued and outstanding stock of Maryland-Virginia Racing Circuit, Inc., a
Virginia corporation (“Company”) (capitalized terms not defined herein are used
as defined in the Stock Purchase Agreement);

 

WHEREAS, in connection with such acquisition, Maker is issuing a Promissory
Note, dated as of the date hereof (the “Note”), in the original principal amount
of Three Million and no/100 Dollars ($3,000,000) payable in full on or before
September     , 2006;

 

WHEREAS, it is a condition to closing under the Stock Purchase Agreement that
the Guarantor execute and deliver this Guaranty in favor of Noteholders in order
to secure the prompt and complete payment, including without limitation any
interest, fees and other charges with respect to the Note;  and

 

WHEREAS, Guarantor is indirect holder of all of the ownership interests in
Maker, and Guarantor has determined that its execution, delivery and performance
of this Guaranty directly or indirectly benefits, and is within the corporate or
other purposes, and is in the best interest of, Guarantor;

 

NOW, THEREFORE, in consideration of the recitals made above, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor agrees as follows:

 

1.                                       Guarantor unconditionally and
absolutely guarantees to Noteholders, its successors, and assigns the prompt and
punctual payment by Maker of all amounts due under the Note, including without
limitation, reasonable attorneys’ fees, expenses and court costs, which may be
incurred in enforcing the payment of the Note and any other sum owed pursuant to
the Note or the obligations of the Maker thereunder.

 

2.                                       The obligations of Guarantor shall be
direct and immediate and not contingent.  Guarantor agrees that the obligations
of Guarantor hereunder are independent of the obligations of Maker, and a
separate action or actions may be brought and prosecuted against Guarantor

 

--------------------------------------------------------------------------------


 

regardless of whether action is brought against Maker or whether Maker is joined
in such action or actions and regardless of whether any action is taken to
realize upon the Note or otherwise satisfactory of any other obligations
guaranteed hereby.

 

3.                                       Noteholders may also, without notice to
Guarantor and without affecting Guarantor’s liability under this Guaranty or
Noteholders’ remedies hereunder (a) enter into renewals, modifications,
extensions and/or amendments to the Note as Noteholders may desire, (b) release
any security given at any time for the payment of the Note or satisfaction of
other obligations guaranteed hereby, (c) release any one or more of the parties
liable or who may become liable on the Note or similar guarantees, (d) grant any
indulgence or forbearance whatsoever regarding the Note, and (e) fail to act
with diligence and delay in the collection or enforcement hereof or of the
Note.  Specifically, Guarantor represents and warrants that this Guaranty is
being given independent of any other guaranty that may now or hereafter be given
with respect to the Note and that Guarantor has not relied on the existence of
any other guaranty nor the continued liability of any guarantor in executing and
delivering this instrument.

 

4.                                       Neither Guarantor’s obligations to make
payment in accordance with the terms of this Guaranty nor any remedy for the
enforcement hereof shall be impaired, changed or released in any manner
whatsoever by any release, impairment or limitation of the liability of Maker or
its estate in bankruptcy or other creditor’s proceeding under any statute or
from the decision of any court.

 

5.                                       Guarantor waives any right to require
Noteholders to (a) proceed against Maker, (b) proceed against or exhaust any
security held from Maker, or (c) pursue any other remedy in Noteholders’ power
whatsoever.  In confirmation of the foregoing, Guarantor specifically waives any
and all rights under or pursuant to Sections 49-25 and 49-26 of the Code of
Virginia.  Guarantor waives any defense arising by reason of any disability or
other defense whatsoever of the liability of Maker.

 

6.                                       Until all obligations to Noteholders
under the Note shall have been paid in full, Guarantor shall (a) have no right
of subrogation, (b) waive any right to enforce any remedies which Guarantor now
has or may hereafter have against Maker, and (c) waive any benefit of, and any
right to participate in, any security now or hereafter held by Noteholders. 
Guarantor waives notice of acceptance of this Guaranty, all presentments,
demands for performance, notices of nonperformance, protest, notices of protest,
and notices of dishonor; provided, however, Noteholders shall notify Guarantor
of any default under the Note by Maker, such notification being deemed to occur
upon Noteholders’ provision of notice to Maker in accordance with the terms of
the Stock Purchase Agreement.

 

7.                                       At Noteholders’ option and with or
without demand or notice, all or any part of Guarantor’s obligations hereunder
shall become due and payable immediately upon the occurrence of any default by
Maker under the Note and the failure of such default to be remedied prior to the
lapse of any applicable cure period thereunder.

 

2

--------------------------------------------------------------------------------


 

8.                                       The obligations of Guarantor hereunder
shall be binding upon its successors and assigns and shall inure to the benefit
of Noteholders’ successors and assigns.

 

9.                                       Guarantor acknowledges and agrees that
this Guaranty and Guarantor’s obligations hereunder shall apply to and continue
with respect to any amount paid to Noteholders under the Note and hereunder
which is subsequently recovered from Noteholders for any reason whatsoever
(including, without limitation, as a result of any bankruptcy, insolvency or
fraudulent conveyance proceeding), notwithstanding the fact that the Note may
have expired or been terminated or this Guaranty returned or both.

 

10.                                 Guarantor absolutely, unconditionally, and
irrevocably waives any and all right to assert any defense, setoff,
counterclaim, or cross-claim of any nature whatsoever (other than absence of an
event of default or payment in full in cash) with respect to this Guaranty or
the obligations of Guarantor under this Guaranty or the obligations of any other
person or party (including, without limitation, Maker) relating to this Guaranty
in any action or proceeding brought by Noteholders to collect amounts due under
the Note or any portion thereof, or to enforce the obligations of Guarantor
under this Guaranty.

 

11.                                 All notices required, contemplated or made
hereunder shall be in writing, and shall be deemed to have been properly given
on the second business day after deposit in the United States mail, postage
prepaid, certified or registered, return receipt requested, addressed as
follows:

 

If to Noteholders:

The Maryland Jockey Club

 

Route 198 and Racetrack Road

 

P.O. Box 130

 

Laurel, MD 20725

 

Facsimile: 410-792-4877

 

Telephone: 301-725-0400

 

 

with copies to:

Attention: General Counsel

 

Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

CANADA L4G 7K1

 

Facsimile: 905-726-7295

 

 

 

H. Lane Kneedler, Esq.

 

Reed Smith LLP

 

Riverfront Plaza - West Tower

 

901 East Byrd Street, Suite 1700

 

Richmond VA 23219-4068

 

Facsimile: 804-344-3410

 

3

--------------------------------------------------------------------------------


 

If to Guarantor:

Jacobs Entertainment, Inc.

 

c/o The Lodge Casino

 

240 Main Street

 

P. O. Box 21

 

Black Hawk, CO 80422-0021

 

 

With a copy to:

James L. Weinberg, Esq.

 

Hirschler Fleischer

 

701 E. Byrd St., 15th Floor (23219)

 

P. O. Box 500

 

Richmond, VA 23218-0500

 

Facsimile: 804-644-0957

 

or to such other address as may be specified by any party pursuant to written
notification thereof, given by such party as required above at least ten days
prior to the effective date of the change.

 

12.                                 If any provision of this Guaranty shall be
held to be invalid or unenforceable either generally or as to any particular set
of circumstances, all other provisions hereof shall nevertheless remain valid
and enforceable in accordance with their terms.

 

13.                                 This Guaranty shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia.

 

14.                                 Guarantor represents and warrants that: 
(a) the execution and delivery and the observance and performance of this
Guaranty by the Guarantor does not and will not conflict with or result in a
breach of, or cause, a default under the terms or provisions of, any existing
rule, regulation or order of any court or governmental body or of any indenture,
agreement or instrument to which Guarantor is a pertinent party or by which
Guarantor is bound or to which Guarantor is subject; (b) this Guaranty has been
duly executed and delivered by Guarantor and constitutes a valid and binding
Guaranty enforceable in accordance with its terms; (c) Guarantor’s assets are
sufficient to satisfy Guarantor’s obligations under this Guaranty; (d) Guarantor
shall not engage in any sale, transfer, or assignment of its assets that is
intended to adversely affect Guarantor’s ability to meet its obligations
hereunder; (e) Guarantor shall continue to maintain shareholder equity of not
less than the outstanding balance of the Note; and (f) Guarantor is a
corporation duly organized and in good standing under the laws of Delaware, and
has duly authorized the execution and delivery of this Guaranty, either by
corporate resolution or by a grant of authority to the undersigned corporate
officer.

 

15.                                 This Guaranty is intended by Noteholders and
Guarantor as a final expression of their agreement and is intended as a complete
and exclusive statement of the terms of that agreement.  No course of dealing,
course of performance or customs and practices, and no parol evidence of any
nature, shall be used to supplement or modify any terms of this Guaranty.

 

16.                                 Guarantor agrees that any suit, action or
proceeding arising out of or relating to this Guaranty may be instituted in the
Circuit Court of the City of Richmond, Virginia or the

 

4

--------------------------------------------------------------------------------


 

U. S. District Court for the Eastern District of Virginia (either the Richmond
or Norfolk Divisions), and the Guarantor hereby waives any objection which
Guarantor may have to such venue and irrevocably submits to the jurisdiction of
such court in any such suit, action or proceeding.  Guarantor hereby consents to
suit and service of process on the Commonwealth of Virginia, and hereby appoints
the Secretary of the Commonwealth as its agent for receipt of service of
process.

 

WITNESS the following signature and seal:

 

GUARANTOR:

JACOBS ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

Jeffrey P. Jacobs, Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

Exhibit C

 

RELEASE

 

THIS RELEASE is made as of September    , 2005 by and among (1) PIMLICO RACING
ASSOCIATION, INC., a Maryland corporation, LAUREL RACING ASSOCIATION LIMITED
PARTNERSHIP, a Maryland limited partnership, and THE MARYLAND JOCKEY CLUB OF
BALTIMORE CITY, INC., a Maryland corporation (each, individually, a “Released
Party” and, collectively, the “Released Parties”), (2) MARYLAND-VIRGINIA RACING
CIRCUIT, INC. (the “Circuit”), a Virginia corporation that is a subsidiary of
the Released Parties, and (3) COLONIAL DOWNS, L.P., a Virginia limited
partnership, STANSLEY RACING CORP., a Virginia corporation that is the sole
general partner of Colonial Downs, L.P., COLONIAL HOLDINGS, INC. (formerly
Colonial Downs Holdings, Inc.), a Virginia corporation that is the limited
partner of Colonial Downs, L.P. and the successor in interest to STANSLEY
MANAGEMENT CORP., a Virginia corporation that was the former sole general
partner of Colonial Downs, L.P. (collectively, “Colonial Downs”).

 

WITNESSETH:

 

WHEREAS, the Released Parties and Colonial Downs, L.P. are party to a Stock
Purchase Agreement, dated as of even date herewith (the “Stock Purchase
Agreement”), pursuant to which Colonial Downs, L.P. shall acquire all of the
outstanding stock of the Circuit;

 

WHEREAS, the Circuit and Colonial Downs are party to an Amended and Restated
Management and Consulting Agreement, dated as of January 15, 1999, as amended by
four addenda thereto (as so amended, the “Management and Consulting Agreement”);

 

WHEREAS, pursuant to the Management and Consulting Agreement, the Circuit agrees
to cause the Released Parties to undertake certain actions and the Released
Parties are subject to certain other obligations and potential liabilities; and

 

WHEREAS, Colonial Downs and the Circuit, in connection with the closing under
the Stock Purchase Agreement, have agreed to release the Released Parties from
all obligations and liabilities under the Management and Consulting Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing Recitals which are
incorporated herein and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.                                       Release.  Colonial Downs and the
Circuit hereby release and forever discharge all of the Released Parties’
obligations and liabilities under the Management and Consulting Agreement.  This
Release shall have no effect upon the Released Parties’ obligations and
liabilities under the Stock Purchase Agreement, including, but not limited to,
the matters set forth in Article VI thereof.

 

2.                                       Miscellaneous.  This Release shall be
binding upon and inure to the benefit of each party hereto, its legal
representatives and assigns and may not be assigned without the

 

--------------------------------------------------------------------------------


 

consent of each party hereto.  Except as otherwise specified in the Stock
Purchase Agreement, this Release constitutes the entire release between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral and written discussions and understandings.  Any modification or
amendment to this Release or waiver by either party of any rights or remedies
available to it shall not be effective unless, and only to the extent that, such
modification, amendment or waiver is set forth in a writing delivered to the
other party at the address specified above each party’s signature hereto.  This
Release shall be construed and enforced in accordance with and governed by the
law of the Commonwealth of Virginia, exclusive of its rules regarding choice of
law. In all court proceedings brought in connection with this Release, the
parties hereto irrevocably consent to non-exclusive personal jurisdiction by,
and venue in, the Circuit Court of the City of Richmond, Virginia and the United
States District Court for the Eastern District of Virginia, Richmond Division. 
Any headings preceding the text of the several Sections and subparagraphs hereof
are inserted solely for convenience of reference and shall not constitute a part
of this Release, nor shall they affect its meaning, construction or effect.  All
provisions in this Release are severable and each valid and enforceable
provision shall remain in effect and shall be binding upon the undersigned,
notwithstanding that other provisions may be held by legislative or judicial
process to be invalid or unenforceable.  All notices hereunder shall be in
writing and shall be given as specified in the Stock Purchase Agreement.  This
Release may be executed in two or more counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same release.

 

PIMLICO RACING ASSOCIATION, INC.

COLONIAL DOWNS, L.P.

 

 

 

 

 

 

By:

Stansley Racing Corp., its

By:

 

 

 

general partner

 

Joseph A. De Francis, President

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Jeffrey P. Jacobs, Chairman

 

 

Name:

 

 

 

 

 

 

 

 

 

 

LAUREL RACING ASSOCIATION
LIMITED PARTNERSHIP

STANSLEY RACING CORP.

 

 

 

 

By:

The Maryland Jockey Club of

By:

 

 

 

Baltimore City, Inc., its

 

Jeffrey P. Jacobs

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

COLONIAL HOLDINGS, INC.

 

 

Name:

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

Jeffrey P. Jacobs, Chairman

 

2

--------------------------------------------------------------------------------


 

MARYLAND-VIRGINIA RACING

 

THE MARYLAND JOCKEY CLUB OF

CIRCUIT, INC.

 

BALTIMORE CITY, INC.

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

3

--------------------------------------------------------------------------------